Title: To John Adams from William Mumford, 7 July 1818
From: Mumford, William
To: Adams, John


				
					Most Respected Sir,
					Providence Rhode Island July, 7th. 1818.
				
				It will I doubt not be in your recollection, that sometime in the month of October 1797. I waited upon you at your Hospitable Mansion at Quincy, to solicit you for the appointment of Treasurer of the Mint; at which time I presented you my credentials, consisting of Letters from Governor Fenner, Messrs. Bourne, Foster, &c. after perusal of which you observed that my credentials were amply sufficient, and that you wanted no better; thus matters rested until after a lapse of upwards of two years, I was informed by a Friend in Philadelphia that there was a vacancy of Purser in the Navy, and advising me to apply immediately, which I did, and by the next Mail being then at Newport I received a Letter from the Navy Department under date of the 13th. November, 1799. containing my warrant and directing me immediately to repair to Boston, & present my Letter &c to the Capt. of the Essex Frigate who would receive me as Purser of that Ship: and on the 22d. December following, we saild from Salem for Newport to join the Congress Frigate, and on the 6th. January 1800. in Company with the Congress saild for Batavia in the East Indies, five days after sailing, in the Gulph Stream parted company with the Congress, and never saw her more, heard afterwards that she had been dismasted & put into Norfolk, so that we were left alone to take care of the convoy, which consisted of 13 sail which would all have been taken, had not we prevented it; and in the space of eleven months we arrived at New-York, and the Vessels of our Convoy all arriv’d in safety at their destin’d Ports: during our Absence a Treaty was made with France in consequence of which Congress order’d almost the whole of the Vessels to be dismantled of their warlike equipments, and sold, and the Officers and Men to be discharg’d, in consequence of which, I was thrown out of employment, and am at present destitute of employment, thus situated I am under the disagreeable necessity of once more soliciting your friendly aid and assistance to use your influence with the President of the United States, to give me the appointment of Secretary or one of the puisne Judges of East or West Florida, whenever they shall be ceded to, or taken possession of by us, one of which will I presume soon be the case: I am not fond of egotism, but I would just observe that from my former pursuits and public Services I think myself amply qualified to execute the Duties of either of the Offices I have mention’d; having serv’d during the whole of the Revolutionary War as Deputy Secretary of this State, and several other Offices as will appear by a Certificate of the late Secretary which I enclose; I was also about the commencement of the War, at the March Term of the Supreme Judicial Court in the Year 1775. admitted as an Attorney & Counsellor at Law in that Court; but in consequence of the War was prevented from pursuing my professional Business, and took my Station in the Secretary’s Office; the duties of which, and the Offices connected with it, devolv’d almost wholly upon me; as the Secretary although a Man of excellent talents and Abilities was very much out of Health, & no ways inclind to confine himself to the Duties of the Office: for all my Services in this Office I received little or no compensation, not one half of what I was justly entitled to; which induc’d me at the close of the War in March 1783. to remove to Philadelphia where I was employ’d upwards of four years in one of the public offices of the United States, and being absent from this State a number of years after the Death of the Secretary prevented my being chosen to that Office which I undoubtedly should have been, had I resided in the State at the time of his Death: so that during the whole of the war which terminated in establishing us as an Independent Nation, I was and ought to be consider’d as a revolutionary Officer, though not in the military line; but I conceive my services to be equally meritorious, as we must have Officers in the Cabinet as well as the Field; and as my Services do not entitle me to a pension, yet I conceive that for all these services I have a just claim on the public Partonage for further employment; upon this ground Sir, permit me once more to call your attention to my situation, and to interest yourself in my behalf, and exert your influence to prevail on the President to confer on me one of the appointments solicited, in doing this you will confer on me an Obligation lasting as time, and I have not the least doubt, but that you can if you please write such a Letter to the President as will induce him to give me one of the appointments solicited, and you will have the heart felt satisfaction of having render’d an essential Service to a fellow Citizen, for which you will be rewarded in a better World than this. I hope I have not tir’d your patience by the length of this Letter, one observation more & I have done; when I made my first application to you, my political principles were in unison with yours, and are so at the present moment: agreeable to the maxim tempora mutantur et nos mutamur in illis: In full hope & Confidence of a compliance with my request I beg leave to subscribe myself / Sir, / your most Obedient / and very Humble Servant
				
					William Mumford
				
				
			